Judgment, Supreme Court, New York County, (John A. K. Bradley, J.), rendered March 23, 1988, convicting defendant of forgery in the second degree, criminal possession of a forged instrument in the second and third degrees, and criminal possession of stolen property in the second and third degrees, and sentencing him, as a predicate felon, to concurrent indeterminate terms of imprisonment of 3 Vi to 7 years for forgery and second degree possession of a forged instrument, 2 to 4 years for second degree possession of stolen property, and one year for third degree possession of a forged instrument and possession of stolen property, unanimously affirmed.
On January 17, 1986, Panagiotis Stratakis’s briefcase was stolen. The briefcase contained, among other things, Stratakis’s checkbook and a MasterCard which he had not yet signed. On January 28, defendant was arrested after presenting a check bearing Stratakis’s name in payment for clothing at a *525department store. Defendant was found to be in possession of a second check belonging to Stratakis, a photographic identification card bearing his photograph and Stratakis’s name, Stratakis’s stolen MasterCard (now signed), and the checkbook. Defendant’s testimony presented an implausible and contradictory defense of duress, which the jury rejected. We find that the evidence was clearly sufficient to sustain the convictions.
In view of the defendant’s duress defense, it was not error to permit him to be cross-examined with regard to two forgery arrests in 1972 and 1974 (People v Calvano, 30 NY2d 199; People v Grama, 124 AD2d 746; People v Kegelman, 73 AD2d 977). Moreover, in view of the overwhelming evidence of defendant’s guilt, there is little reason to believe that a more restrictive Sandoval ruling would have affected the result (People v Mitchell, 161 AD2d 247, lv denied 76 NY2d 861). We have considered the remaining contentions raised by the defendant and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Ross and Smith, JJ.